Title: To John Adams from William Falconer, 8 October 1798
From: Falconer, William
To: Adams, John



Sir,
8 October 1798

We have the honor to send you enclosed, the proceedings and resolutions of the Electors of Chesterfield County, in the district of Cheraws, in the State of South–Carolina: and to assure you, that neither the want of attention or affection to our Country, in its existing crisis, but, the inconvenience which might result, from the intermeddling of the people immediately, except by their proper representatives, in directing it’s public councils, and acts of government, induced them heretofore to be silent.
But the seducing delusion of french measures, and french influence, still advocated against the clearest truths makes them Judge it proper, that the united voice of America should now unequivocally declare the sentiments of her unbiassed citizens; and, the more especially, before the appointment of a new delegation to Congress.
Accept, Sir, the Assurance of our earnest Solicitation for your individual prosperity and happiness.
By order of the Committee
W Falconer. Chairman.